Citation Nr: 1237060	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-31 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar.  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar. 


REPRESENTATION

Appellant represented by:	Thomas G. Eppink, Attorney at Law


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from December 1983 to October 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2006 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefits sought on appeal.  

The Veteran's appeal first came before the Board in October 2010, at which time it was remanded for further development.   Unfortunately, the claims file reflects that further RO action on both issues is warranted even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for glaucoma, including as secondary to his service-connected bilateral photosensitivity, with a left chorioretinal scar.  Moreover, he has claimed entitlement to a rating in excess of 10 percent for his service-connected bilateral photosensitivity, with a left chorioretinal scar.  Unfortunately, these claims must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  Specifically, the Board finds that an additional VA examination is necessary.  

With regard to the Veteran's claim asserting entitlement to service connection for glaucoma, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its October 2010 remand the Board instructed the RO/AMC to schedule the Veteran for a VA examination to determine whether it was at least as likely as not that the Veteran's glaucoma, if diagnosed, was caused or permanently worsened secondary to the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar.  The Veteran has since undergone several VA examinations in support of his claim, but none of the examiners who conducted those examinations expressed an opinion as to whether it is at least as likely as not that the Veteran's glaucoma was permanently worsened secondary to the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar.  Accordingly, the opinions provided do not comply with the terms of the October 2010 remand and are not adequate for VA rating purposes. 

The extent to which the Veteran's glaucoma may have been cause or aggravated by a service-connected disorder is still unclear.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO/AMC should schedule the Veteran for an additional examination. 

With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected bilateral photosensitivity, with a left chorioretinal scar, the Board first notes that this claim is extricably intertwined with the Veteran's service connection claim, as both disabilities concern the eyes.  In other words, the remanded claim may affect the increased rating claim if that claim is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Moreover, the Board notes that recent VA examination reports indicate that the Veteran's field of vision has been severely constricted and that the Veteran's visual acuity has worsened.  The Veteran must be scheduled for a VA examination to determine the precise extent of those manifestations and whether or not they are related to the Veteran's service-connected eye disorder.  Findings from previous VA examinations indicating any constricted field of vision or uncorrectable visual acuity problems must be addressed the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from the VA Medical Center in Columbia, South Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2012 to the present.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA eye examination in support of his claims.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims file must be reviewed by the examiners in conjunction with the examinations.

The examiner is asked to state, for the Veteran's claimed glaucoma, whether it is at least as likely as not (a 50 percent or greater probability) that the condition has been caused or aggravated (permanently worsened) by the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar.

For the Veteran's service-connected bilateral photosensitivity, with a left chorioretinal scar, the examiner must report all complaints and clinical findings pertaining to that condition in detail.  Specifically, the VA examination must specifically state whether each of the manifestations reported and assessed are related to the Veteran's service-connected eye disorder.  Moreover, findings from previous VA examinations indicating any constricted field of vision or uncorrectable visual acuity problems must be addressed the examiner.  

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.  

3.  When all of the requested development above has been completed, the case should be reviewed based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


